Name: Commission Regulation (EEC) No 365/90 of 12 February 1990 temporarily suspending advance fixing of the rate of export refunds on certain milk products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 39/22 Official Journal of the European Communities 13 . 2 . 90 COMMISSION REGULATION (EEC) No 365/90 of 12 February 1990 temporarily suspending advance fixing of the rate of export refunds on certain milk products exported in the form of goods not covered by Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds ('), as last amended by Regulation (EEC) No 3209/88 (2), and in particular Article 5 thereof, Whereas the second subparagraph of Article 5 (3) of Regulation (EEC) No 3035/80 makes provision for advance fixing of the refund to be suspended for three working days for basic products exported in the form of certain goods ; Whereas the refund system for certain goods must be amended to avoid abusive refunds ; whereas, in order to reduce the risk of difficulties on the market, the advance fixing of the rate of refund for whole milk powder, exported in the form of certain goods, must be suspended temporarily, HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of the rate of export refund for milk powder meeting the description of the pilot product for Group 3 shown in Annex I to Council Regulation (EEC) No 2915/79 (3), as last amended by Regulation (EEC) No 3884/89 (4), exported in the form of goods falling within CN codes 0403 10 59, 0403 90 79, 1806 20 90, 1806 90 90, 1901 90 90 and 2106 90 99, containing 40 % or more by weight of milk fat is suspended, during the period 13 to 15 February 1990 inclusive . Article 2 This Regulation shall enter into force on 13 February 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 February 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 323 , 29. 11 . 1980, p . 27 . (2) OJ No L 286, 20 . 10 . 1988 , p . 6. (3) OJ No L 329, 24. 12. 1979, p. 1 . (&lt;) OJ No L 378, 27. 12. 1989, p. 9 .